DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
As per the specification, at page 1, under the section entitled “CROSS REFERENCE TO RELATED APPLICATIONS” , on paragraph [0001], line 2, the phrase  - - now U.S. Patent No. 10,373,146 - -  has been inserted before “which” .  

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
“transmit, via the short range wireless communication network protocol, the second recipient account information to the user application, wherein the user application is configured to: encrypt the second recipient account information to create a second recipient account information token and transmit the second recipient account information token to an account provider system over a mobile network or wireless fidelity (WIFI) and wherein the account provider system is configured to determine whether the second recipient account information token has expired” as recited in independent claim 1.



“transmit, via a short range wireless communication network, the second recipient account information to a user application executed on a user device, wherein the user application is configured to:
encrypt the second recipient account information to create a second recipient account information token, and transmit the second recipient account information and the second recipient account information token to an account provider system over a mobile network or wireless fidelity (WIFI), and wherein the account provider system is configured to: determine whether that second recipient account information token has expired” as recited in independent claim 11.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

The following prior art is relevant but failed to teach or suggest the above noted limitations.  
Poole et al (US Pub. No. 2016/0034877) teach or disclose a system and method for enabling a user at a portable device to send payment instructions to a point of sale device using 

Barnett ((US Patent No. 8,978,975) discloses a system and method for a user to use a portable device using nfc to transmit an approval code and the device identifier to a merchant’s device for approval of a financial transaction. 

	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        


April 8, 2021